          Case 2:16-md-02724-CMR Document 1231 Filed 02/14/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                               MDL NO. 2724
 IN RE: GENERIC PHARMACEUTICALS                                16-MD-2724
 PRICING ANTITRUST LITIGATION
                                                               HON. CYNTHIA M. RUFE

 THIS DOCUMENT RELATES TO:
 ALL ACTIONS



                       NOTICE OF WITHDRAWAL OF APPEARANCE

TO THE CLERK:

          David L. Hanselman, Jr., respectfully notifies the Court of his withdrawal as counsel for

defendants Amneal Pharmaceuticals, Inc., and Impax Laboratories, Inc., in the above-captioned

matter.

Dated: February 14, 2020

                                                        Respectfully submitted,

                                                        /s/ David L. Hanselman, Jr.
                                                        David L. Hanselman, Jr.
                                                        MCDERMOTT WILL & EMERY LLP
                                                        444 West Lake St.
                                                        Chicago, IL 60606
                                                        Telephone: (312) 372-2000
                                                        dhanselman@mwe.com




                                                  -1-
       Case 2:16-md-02724-CMR Document 1231 Filed 02/14/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing Notice of Withdrawal of

Appearance was served on February 14, 2020 by the Court’s electronic filing system to all

counsel of record in the above captioned action.


                                                     Respectfully submitted,

                                                     /s/ David L. Hanselman, Jr.
                                                     David L. Hanselman, Jr.




                                               -2-
